          Case 1:18-cv-01640-BAM Document 51 Filed 10/06/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS WEBSTER,                                  Case No. 1:18-cv-01640-BAM (PC)
12                       Plaintiff,                    ORDER DENYING WITHOUT PREJUDICE
                                                       PLAINTIFF’S MOTIONS FOR THIRD-
13            v.                                       PARTY SUBPOENAS
                                                       (ECF Nos. 46, 47, 50)
14    HASKINS,
                                                       ORDER DENYING AS MOOT
15                       Defendant.                    DEFENDANT’S MOTION FOR LEAVE OF
                                                       COURT TO TAKE REMOTE VIDEOTAPED
16                                                     DEPOSITION OF PLAINTIFF
                                                       (ECF No. 48)
17

18   I.      Background

19           Plaintiff Thomas Webster (“Plaintiff”) is a civil detainee proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained under

21   California Welfare Institutions Code § 6600 et seq. are civil detainees and are not prisoners

22   within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140

23   (9th Cir. 2000). This action proceeds against Defendant Haskins for denial of adequate medical

24   care in violation of the Fourteenth Amendment. All parties have consented to Magistrate Judge

25   jurisdiction. (ECF Nos. 22, 37.)

26           Currently before the Court are a variety of discovery-related motions from the parties.

27   Plaintiff has filed three separate motions for subpoenas to produce documents, information, or

28   objects, with all subpoenas directed to third parties. (ECF Nos. 46, 47, 50.) Defendant Haskins,
                                                       1
           Case 1:18-cv-01640-BAM Document 51 Filed 10/06/20 Page 2 of 4

 1   in turn, has filed a motion for leave of court to take a remote videotaped deposition of Plaintiff.

 2   (ECF No. 48.) The parties have not yet filed responses to any of the motions, but the Court finds

 3   responses unnecessary. The motions are deemed submitted. Local Rule 230(l).

 4   II.      Plaintiff’s Motions for Third-Party Subpoenas

 5            In his motions, Plaintiff seeks third-party subpoenas directed to: (1) Spokeo Inc for

 6   information related to Dean Roberts; (2) Truthfinder Inc. for documents related to Defendant

 7   Haskins and Rhonda Love;1 (3) Beenverified Inc. for documents related to Joan Helvig Krohn

 8   and Cristine Meene; (4) Whitepages Inc. for documents related to Erin Blackwood, also known as

 9   Erin Weber; (5) Department of State Hospitals Legal Division for documents related to Plaintiff

10   and Haskins House; and (6) Clovis Community Hospital for documents related to Plaintiff. (ECF

11   Nos. 46, 47, 50.)

12            Subject to certain requirements, Plaintiff is entitled to the issuance of a subpoena

13   commanding the production of documents from a non-party, Fed. R. Civ. P. 45, and to service of

14   the subpoena by the United States Marshal, 28 U.S.C. § 1915(d). However, the Court will

15   consider granting such a request only if the documents sought from the non-party are not equally

16   available to Plaintiff and are not obtainable from Defendant through a request for the production

17   of documents. Fed. R. Civ. P. 34. A request for the issuance of a records subpoena requires

18   Plaintiff to: (1) identify with specificity the documents sought and from whom, and (2) make a

19   showing that the records are only obtainable through that third party.

20            Plaintiff’s instant requests for subpoenas do not meet these requirements. Although
21   Plaintiff has identified the type of information and documents sought and from whom, the

22   subpoenas do not establish that the records are only obtainable through the specified third party.

23   Specifically, it appears that the majority of the requests are intended to recover general

24   background information regarding certain individuals, including Defendant Haskins and Plaintiff.

25   Based on these motions, it does not appear that Plaintiff has made any effort to submit a

26
27   1
       Rhonda Love was dismissed from this action on October 23, 2019, pursuant to Plaintiff’s notice
     of his willingness to proceed on his Fourteenth Amendment claim against Defendant Haskins and
28   to voluntarily dismiss all other Defendants and all other claims. (ECF No. 26.)
                                                       2
         Case 1:18-cv-01640-BAM Document 51 Filed 10/06/20 Page 3 of 4

 1   discovery request directly to Defendant Haskins regarding any information about Defendant

 2   Haskins or Plaintiff, or that Plaintiff has attempted to secure his own medical records without

 3   resorting to a subpoena.2

 4          More importantly, Plaintiff has not established that the requested documents are relevant

 5   to any claim or defense in this action. Fed. R. Civ. P. 26(b). Indeed, most, if not all, of the

 6   requests are overly broad, concern individuals who are not parties to this action, and will result in

 7   the production of irrelevant documents and records. Finally, it appears that some of Plaintiff’s

 8   requests are for general information that would require the creation of new documents, rather than

 9   the production of existing documents and records. Any third-party requests must be limited such

10   that the burden or expense of the proposed discovery does not outweigh its likely benefit. Fed. R.

11   Civ. P. 26(b)(1). The Court will not issue subpoenas that require the creation of documents that

12   do not already exist. Accordingly, Plaintiff’s instant requests for subpoenas shall be denied

13   without prejudice.

14          Plaintiff may renew his request for third-party subpoenas by filing a motion that: (1) sets

15   forth the specific documents requested and from whom; (2) demonstrates that the documents are

16   only obtainable through the third party; and (3) establish the relevance of the requested

17   documents to any claim or defense.

18   III.   Defendant’s Motion for Leave to Take Remote Videotaped Deposition of Plaintiff

19          In her motion, Defendant argues that the relevant portions of the Federal Rules of Civil

20   Procedure require a party to obtain leave of court before taking an oral deposition if the deponent
21   is detained in prison, and for leave to take a deposition by remote means. (ECF No. 48.)

22   Although Plaintiff is a civil detainee and therefore not “confined in prison” as stated in Federal

23   Rule of Civil Procedure 30, Defendant is requesting leave of court in an abundance of caution.

24   Defendant states that a remote deposition is necessary due to the COVID-19 outbreak. In

25

26
     2
      The Court notes that in a response to Plaintiff’s uncertified subpoena duces tecum, Clovis
     Community Hospital indicated that records regarding a specific patient—in this case, Plaintiff’s
27   own medical records—could be produced simply by a written authorization from the patient, and
     apparently included a HIPAA compliant authorization for Plaintiff’s convenience. (ECF No. 50,
28   p. 10.)
                                                        3
       Case 1:18-cv-01640-BAM Document 51 Filed 10/06/20 Page 4 of 4

 1   addition, Defendant requests that the Court issue an order that the Department of State Hospitals

 2   (“DSH”) make reasonable efforts to facilitate the deposition as the Court deems appropriate. (Id.)

 3            Defendant’s motion is denied as moot. Pursuant to the Court’s May 4, 2020 Discovery

 4   and Scheduling Order, “[p]ursuant to Federal Rule of Civil Procedure 30(b)(4), the parties may

 5   take any deposition under this section by video conference without a further motion or order of

 6   the Court.” (ECF No. 42, p. 2.) No leave of Court is required for Defendant to take Plaintiff’s

 7   deposition remotely or by videoconference.

 8            With respect to Defendant’s request that the Court issue an order directing DSH to

 9   facilitate the deposition, Defendant is informed that DSH is not a party to this action. The Court

10   therefore lacks jurisdiction to issue such an order, and further does not have any coordination

11   with DSH in assisting with the arranging of depositions. Counsel for Defendant Haskins may

12   wish to contact the Litigation/Subpoena Department at DSH to facilitate the taking of Plaintiff’s

13   deposition pursuant to any security or COVID-19-related restrictions the facility may have in

14   place. Should Defendant encounter difficulty in arranging the taking of Plaintiff’s deposition

15   before the close of discovery, Defendant is free to seek appropriate extensions of time as

16   necessary.

17   IV.      Order

18            Based on the foregoing, IT IS HEREBY ORDERED as follows:

19         1. Plaintiff’s motions for subpoenas to produce documents, information, or objections, (ECF

20            Nos. 46, 47, 50), are DENIED without prejudice; and
21         2. Defendant’s motion for leave of court to take remote videotaped deposition of Plaintiff,

22            (ECF No. 48), is DENIED as moot.

23
     IT IS SO ORDERED.
24

25         Dated:    October 6, 2020                           /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        4
